NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE TRANSACTION HOLDINGS LTD., LLC
201 1- 1361
(Reexaminat;i0n N0. 90/008,323)
Appeal from the United States Patent and Trademark
Office, B0ard of Patent Appeals and Interferences.
lo
AUTOMATED TRANSACTIONS, LLC,
P1aintiff-Appe1lant,
V.
IYG HOLDING CO., 7-ELEVEN, INC., VCOM
FINANCIAL SERVICES, INC., AND CARDTRONICS
USA, INC.,
Defendants-Appellees.
2011-1492
Appea1 from the United States District C0urt for the
District of De1aware in case n0. 06-CV-0043, Judge Sue L.
R0bins0n.

1N RE TRANsAcT1oN HoL1)1NGs 2
ON MOTION
Bef0re SCHALL, Circuit Judge.
ORDER
Transaction Ho1dings Ltd., LLC moves to expedite
proceedings in 2011-1492 and moves to treat the above-
Capti0ned cases as companion cases for purposes of oral
argument, with 2011-1492 being argued first The appel-
lees in 2011-1492 move for an extension of time, until
December 5, 2011, to file their brief Automated Transac-
tions, LLC oppose in part. The appellees reply.
IT ls ORDERED THAT:
The motions are granted to the following extent the
cases will be treated as companion cases, with 2011-1492
to be argued first, and the appellees brief is due-no -later
than December 5, 2011. Further extensions should not be
anticipated.
FoR THE CoURT
 2 8  lsi Jan Horbal_\;
Date J an Horbaly
Clerk
cc: Albert L. Jacobs, Jr., Esq.
Donald R. Dunner, Esq.
Raymond T. Chen, Esq.
m
CD
5
5:‘¢->
rs
“l'I
E.-‘i’¢-11
|"T@1
=5'l1l"
55-':>m
935
RCUH
UCT 2 8 2011
.lANHDRBAL¥
CLERK
EALSFOR